            Case 2:16-cr-00094-wks Document 568 Filed 08/21/20 Page 1 of 1




                                   NOTICE OF HEARING




                   UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT



United States of America

       v.                                          Case No. 2:16-cr-94-wks-1

Brian Folks



TAKE NOTICE that the above-entitled case has been scheduled at 10:00 a.m. on Monday,
September 21, 2020, in Burlington, Vermont, before Honorable William K. Sessions III, District
Judge, for Sentencing.


Location: Courtroom 110                                   JEFFREY S. EATON, Clerk
                                                          By: /s/ Joanne A. Muir
                                                          Deputy Clerk
                                                          8/21/2020

TO:

William B. Darrow, AUSA
Matthew T. Grady, AUSA

Mark A. Kaplan, Esq.
Natasha Sen, Esq.
Michelle Anderson Barth, Esq.

Court Reporter
